DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15, 30, 33, the statement “co-located” is vague and indefinite.  The claims disclose that the generators are connected to the array transformer.  It is not clear what is meant by “co-located”.  Are the wind turbine generators located on the same compartment as the transformer?  Same height level?  The claim language is unclear
The acronym HVDC needs to spelled out.

In claim 30, the statement “compensation of at least one export cable” is unclear.  It is not clear how the shunt reactor would be compensating for a cable (e.g. lack of power?).
Claims 16 – 29, 31, 32, 34 are rejected due to their dependency on claims 15, 30, 33.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alston et al (US 2014/0092650).
Alston et al discloses, regarding,
Claims 15, 33, an offshore wind farm, comprising: a plurality of wind turbine generator arrays (see Fig. 2A), each wind turbine generator array comprising: an array transformer (see Fig. 2A); and a plurality of wind turbine generators electrically connected to the array transformer, wherein the array transformer is co-located with one of the wind turbine generators; and an offshore substation having a bus bar (see Fig. 1), wherein the array transformers of the plurality of wind turbine generator arrays are electrically connected to the bus bar, and wherein the bus bar is directly electrically connected to at least one of an export cable or an HVDC converter (see Figs. 1, 2A, 2B).

The method is disclose mutatis mutandis.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al (US 2013/0200714).
Pan et al discloses, regarding,
n offshore substation for an offshore wind farm (paragraph 0002), comprising: at least one shunt reactor for compensation of at least one export cable (see Figs. 2, 5; paragraph 0028, 0030), where the at least one shunt reactor is adapted for supplying electrical power for operating the offshore substation (paragraph 0030).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al in view of Abolhassani et al (US 2010/0133816).
Alston et al discloses all of the elements above.  However, Alston et al does not disclose not having a step up transformer.

It would have been obvious before the effective filing date of the claimed invention to disclose the wind system/method as disclosed by Alston et al and to teach not having transformers in the system for the purpose of reducing the cost associated with wind turbines.

Claims 17, 18, 19, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al in view of Pan et al (US 2013/0200714).
Alston et al discloses all of the elements above.  However, Alston et al does not explicitly disclose some of the elements below.
On the other hand, Pan et al discloses, regarding, 
Claim 17, the offshore substation further comprises at least one shunt reactor for compensation of the export cable (see paragraph 0030, 0028).  

Claim 18, the at least one shunt reactor is adapted for supplying electrical power for operating the offshore substation (see paragraphs 0028, 0030).  

Claim 19, wherein the offshore substation does not have a diesel generator (since no diesel engine is mentioned and the system is offshore).

Claim 30, an offshore substation for an offshore wind farm, comprising: at least one shunt reactor for compensation of at least one export cable, where the at 
It would have been obvious before the effective filing date of the claimed invention to disclose the wind system/method as disclosed by Alston et al and to modify the invention per the limitations taught by Pan et al for the purpose of improving the energy collection architectural system of wind farms.


Claims 20 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al in view of Moeller et al (US 9,377,009).
Alston et al discloses all of the elements above.  However, Alston et al does not disclose not the elements below.
On the other hand, Moeller et al discloses, regarding,
Claim 20, one of the plurality of wind turbine generator arrays further comprises an earthing reactor 122 or an earthing transformer (see Fig. 3).  

Claim 21, the earthing reactor or earthing transformer is combined with the array transformer (see Fig. 1).  

Claim 22, the earthing reactor is designed and rated to wholly or partially compensate an array cable (see Fig. 1).  



Claim 24, the array transformer is arranged on a platform or support structure mounted on the co-located wind turbine generator (see Fig. 3).  

Claim 25, the platform or support structure is located on the outside of said wind turbine generator (see Figs 3, 4).

It would have been obvious before the effective filing date of the claimed invention to disclose the wind system/method as disclosed by Alston et al and to modify the invention per the limitations taught by Moeller et al for the purpose of improving the installation of transformers of a wind turbine.

Claims 26 – 29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al in view of Tunbjer (US 2015/0259050).
Alston et al discloses all of the elements above.  However, Alston et al does not disclose not the elements below.
On the other hand, Tunbjer discloses, regarding,
Claim 26, the offshore substation comprises a superstructure and a substructure (see Fig. 3).  

Claims 27, 34, the substructure comprises a monopole (see Fig. 3).  

 28, the substructure comprises a jacket (see Fig. 3).  

Claims 29, 34, the substructure comprises a three-leg jacket (see Fig. 3).

It would have been obvious before the effective filing date of the claimed invention to disclose the wind system/method as disclosed by Alston et al and to modify the invention per the limitations taught by Tunbjer for the purpose of making a durable and cost effective wind farm system.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alston et al and Pan et al as applied to claim 30 above, and further in view of Abolhassani et al (US 2010/0133816).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose not having a transformer.
On the other hand, Abolhassani et al discloses a wind turbine system in which it is desirable not to have a step up transformer (see paragraph 0025; see Figs. 7, 9, 10).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined wind system/method as disclosed above and to teach not having transformers in the system for the purpose of reducing the cost associated with wind turbines.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alstom and Pan et al as applied to claim 30 above, and further in view of Tunbjer (US 2015/0259050).
The combined system/method discloses all of the elements above.  However, the combined system/method does not disclose the elements below.
On the other hand, Tunbjer discloses,
Claim 32, the offshore substation comprises a superstructure and a substructure, and wherein the substructure comprises a three-leg jacket or a monopole (see Fig. 3).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined wind system/method as disclosed above and to modify the invention per the limitations taught by Tunbjer for the purpose of making a durable and cost effective wind farm system.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  









/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

June 8, 2021